DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

  COASTAL CONSTRUCTION AND RESTORATION SERVICES, LLC,
                       Appellant,

                                      v.

  M AND W WINDOWS, LLC, a Florida Limited Liability Company, and
   COASTAL CONSTRUCTION INDUSTRIES, LLC, a Florida Limited
                     Liability Company,
                         Appellees.

                                No. 4D21-2452

                           [November 23, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case No. 16-4887 COWE (83).

  Justin C. Carlin of The Carlin Law Firm, PLLC, Fort Lauderdale, for
appellant.

   No brief filed on behalf of appellees.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.